The petitioner, S. O. Harris, on April 29, 1940, filed in this court a petition signed and verified by his oath wherein he avers that he is unlawfully restrained of his liberty by C. C. Hawk, sheriff of Pottawatomie county, at and in the common jail of said county, and for the reasons stated therein petitioner prays that a writ of habeas corpus be granted, and that he be discharged.
On May 1st, the respondent filed a demurrer to the petition and the cause was set for hearing on May 2nd, at which time both parties appeared by counsel, and following the arguments the petitioner filed his motion to dismiss the cause. It was thereupon considered and ordered that said motion to dismiss be sustained and the cause be dismissed, and it is so ordered.